UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments June 30, 2013 (Unaudited) Shares/Par/Contracts Value COMMON STOCKS - 87.6% Agriculture - 2.4% Archer-Daniels-Midland $ Airlines - 2.4% SkyWest Banks - 13.1% Bank Of America Goldman Sachs Group International Bancshares JPMorgan Chase Commerical Services - 3.2% Paychex Insurance - 22.6% Allied World Assurance Company Holdings American International Group * Axis Capital Holdings Endurance Specialty Holdings Everest Re Group PartnerRe Iron/Steel - 4.8% POSCO- ADR Schnitzer Steel Industries, Class A Oil & Gas - 10.6% Apache Nabors Industries* Patterson-UTI Energy Ultra Petroleum * Pipelines - 13.0% Enbridge Energy Management Kinder Morgan Kinder Morgan Management Real Estate - 2.9% Melcor Developments Retail - 1.6% Darden Restaurants Transportation - 11.0% C.H. Robinson Worldwide CSX Expeditors International of Washington Total Common Stocks (Cost $2,050,740) CORPORATE BONDS - 0.2% Insurance - 0.2% MDC Holdings 5.375%, 07/01/2015 (Cost $5,315) $ PURCHASED OPTIONS- 0.7% SPDR S&P ut Expiration: January 2014, Exercise Price: $135.00 (Cost $74,005) 80 SHORT-TERM INVESTMENT - 13.7% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $345,839) Total Investments-102.2% (Cost $2,475,899) Other Assets and Liabilities, Net - (2.2)% ) Total Net Assets - 100.0% $ * Non-income producing security ^ Variable rate security- The rate shown is the rate in effect as of June 30, 2013. ADR - American Depositary Receipt Bushido Capital Long/Short Fund Schedule of Securities Sold Short June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 8.0% Building Materials - 1.5% Eagle Materials $ REITS - 6.5% Avalonbay Communities Boston Properties Equity Residential Essex Property Trust Total Common Stocks (Proceeds $204,479) EXCHANGE TRADED FUNDS - 8.4% Consumer Discretionary Select SPDR Fund United States Oil Fund * Utilities Select Sector SPDR Fund Total Exchange Traded Funds (Proceeds $213,929) Total Securities Sold Short (Proceeds $418,408) $ * Non-income producing security. REIT- Real Estate Investment Trust Bushido Capital Long/Short Fund Schedule of Options Written June 30, 2013 (Unaudited) Contracts Value CALL OPTIONS Archer-Daniels-Midland Expiration: September 2013, Exercise Price: $39.00 17 $ Total Call Options PUT OPTIONS CSX Expiration: July 2013, Exercise Price: $22.50 16 Ensco Expiration: September 2013, Exercise Price: $50.00 13 Moody's Expiration: August 2013, Exercise Price: $49.00 15 Potash Expiration: September 2013, Exercise Price: $35.00 22 Total Put Options Total Options Written (Premiums $3,699) $ Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or technique. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liablities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds , credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. As of June 30, 2013, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
